DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12-18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lott (EP 2926838 A1).
	Regarding claim 1, Lott discloses a UV lamp module (1) for the ultraviolet irradiation of a substrate (13), comprising:
	A lamp arrangement that includes multiple low-pressure mercury lamps (4) each having a longitudinal axis (Fig. 3);
	A waterproof housing (2, 7) surrounding the lamp arrangement and having a bottom side, a top side, and at least two side walls connecting the bottom side and the 
	A first airflow zone formed in the housing and having an air supply duct (22) with at least one air guide (12) for the supply of cooling air to the lamp arrangement; and
	A second airflow zone (23), which is separated from the first airflow zone formed in the housing for the discharge of heated cooling air, wherein, viewed in a cross-section through the housing perpendicular to the longitudinal axes of the low-pressure mercury lamps and in a viewing direction from the bottom side to the top side, the beam exit window, the lamp arrangement, and the airflow zones are arranged one after the other (Fig. 4).
	Regarding claim 2, Lott discloses wherein, viewed in the cross-section through the housing perpendicular to the longitudinal axes of the low-pressure mercury lamps and in a viewing direction from the bottom side to the top side, the first airflow zone is arranged upstream of the second airflow zone (Fig. 4).
	Regarding claim 3, Lott discloses wherein the air supply duct (22) of the first airflow zone has a central axis and the second airflow zone has an exhaust air duct (23) with a central axis and the air supply duct central axis and the exhaust air duct central axis extend parallel to one another in a common housing central plane, which extends perpendicular to the beam exit window (Fig. 4).
	Regarding claim 4, Lott discloses wherein the housing has a central plane and exhibits mirror symmetry in relation to the housing central plane (Fig. 4).
	Regarding claim 5, Lott discloses wherein the air supply duct of the first airflow zone has an inner diameter and the second airflow zone has an exhaust air duct with an 
	Regarding claim 6, Lott discloses wherein in a cross section through the housing perpendicular to the longitudinal axes of the low-pressure mercury lamps the housing top side exhibits a curvature (Fig. 4; curved section 10).
	Regarding claim 7, Lott discloses wherein the at least two side walls fit closely with the curvature of the top side and form an angle with each other in the range of 5 and 40 degrees (Fig. 1).
	Regarding claim 8, Lott discloses wherein the beam exit opening has a peripheral shoulder (8) to which the beam exit window (3) is adhesively bonded.
	Regarding claim 9, Lott discloses wherein the longitudinal axes of the low-pressure mercury lamps extend in a common lamp plane (Fig. 1) and the lamp arrangement is configured to produce a UV irradiation intensity of at least 100 mW/cm^2 on the substrate measured at a distance of 48 mm from the lamp plane (paragraphs 0034-0035).
	Regarding claim 10, Lott discloses a lamp reflector (5) and wherein the lamp arrangement has a side facing away from the beam exit window and is at least partially surrounded by the reflector on the side facing away from the beam exit window (Fig. 1).
	Regarding claim 12, Lott discloses the use of the UV lamp module according to claim 1 in a disinfection system for the ultraviolet irradiation of packaging material for food or medicines (paragraph 0041).
Regarding claim 13, Lott discloses wherein the exhaust air duct inner diameter and the air supply duct inner diameter are identical (Fig. 4).
	Claim 14 consists of the limitations of claims 1-3, 5, 6 and 9, which are disclosed by Lott as described above.
	Regarding claim 15, Lott discloses wherein the housing has a central plane and exhibits mirror symmetry in relation to the housing central plane (Fig. 4).
	Regarding claim 16, Lott discloses wherein the exhaust air duct inner diameter and the air supply duct inner diameter are identical (Fig. 4).
	Regarding claim 17, Lott discloses wherein the at least two side walls fit closely with the curvature of the top side and form an angle with each other in the range of 5 and 40 degrees (Fig. 1).
	Regarding claim 18, Lott discloses a lamp reflector (5) and wherein the lamp arrangement has a side facing away from the beam exit window and is at least partially surrounded by the reflector on the side facing away from the beam exit window (Fig. 1).
	Regarding claim 20, Lott discloses the use of the UV lamp module according to claim 14 in a disinfection system for the ultraviolet irradiation of packaging material for food or medicines (paragraph 0041).
Allowable Subject Matter
Claims 11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art fails to teach wherein at least one of the housing side walls has a .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MASKELL whose telephone number is (571)270-3210. The examiner can normally be reached M-F 10A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL MASKELL/Primary Examiner, Art Unit 2881                                                                                                                                                                                                        12 March 2022